Citation Nr: 1128918	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr., Claim Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1953 to April 1955.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and his wife testified at a June 2011 hearing before the undersigned via videoconference from the VA offices in El Paso, Texas.  At that time the Veteran submitted additional evidence and waived initial RO consideration.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise from artillery fire on active duty.

2.  Currently diagnosed bilateral hearing loss was at least as likely as not caused by in-service noise exposure.

3.  Currently diagnosed tinnitus was at least as likely as not caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he was exposed to excessive noise from artillery fire while in service.  Service records verify that he did in fact serve for two years with an artillery unit in New York.  While the Veteran did not serve in combat, he has competently and credibly reported that his unit engaged in extensive live fire drills and training.  Acoustic trauma in service is established.

Service treatment records are unavailable for review.  80 percent of Army records for personnel discharged between November 1, 1912, to January 1, 1960, were destroyed in a July 1973 fire at the National Personnel Records Center (NPRC).  VA sought alternative records from NPRC and the Veteran, but none could be located.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

A VA contract audiology examination was performed in December 2006; the examiner, a licensed audiologist, reviewed the claims file in its entirety.  She noted the absence of any service records or past hearing tests; however, the Veteran accurately reported his history of in-service noise exposure.  He also stated that he had not worked in noisy environments after service.  He had hearing aids from VA but found them bothersome at times.  The Veteran had first noted tinnitus on active duty following the firing of artillery.  It recurred periodically.  Audiometric testing demonstrated the presence of a bilateral sensorineural hearing loss disability under the standards of 38 C.F.R. § 3.385.  The examiner described the loss as mild to severe, and opined that she could not determine the cause of the tinnitus and hearing loss without resorting to speculation.  She stated that the file "reveals no evidence to support the Veteran's claim" of service connection.

This examination is not adequate for adjudication purposes; the examiner failed to consider the competent and credible lay statements of the Veteran describing the onset of tinnitus and his history of noise exposure.

A private doctor, Dr. MJW, submitted medical opinions regarding the etiology of the Veteran's hearing and tinnitus problems in January 2008 and June 2011.  Although the doctor did not review the claims file, he was accurately informed of the Veteran's medical history by the Veteran.  The Veteran described in-service noise exposure consistent with his established duties, and reported that tinnitus and decreased hearing acuity began immediately after exposure to acoustic trauma during a training exercise.  No hearing protection was available.  Dr. MJW opined that the current disabilities were "precipitated by his exposure to noise while he was on active duty."  He found that the pattern of loss shown on audiometric testing was consistent with noise exposure, although age (presbycusis) likely also played a role in the current disability.  It was impossible to separate out the two factors, however.

In June 2011, the Veteran and his wife testified before the undersigned.  He reiterated his reports of in-service noise exposure and the onset of symptoms.  His wife, who had known him prior to service, reported that she observed his hearing difficulties upon his return.

The sole adequate medical opinion of record, from Dr. MJW, supports the Veteran's claim.  In-service acoustic trauma is established, and Dr. MJW has opined that the current disability is related to such.  He offered a thoughtful and complete rationale for that opinion.  Further, the Veteran has competently and credibly reported continuity of tinnitus and hearing loss symptoms since service; his allegations are not contradicted by the record in any way.  There is no negative evidence; the VA contract examiner declined to offer any opinion, and her statement that there was no supportive evidence in the claims file is inaccurate.  

The evidence in this case is not in equipoise; the preponderance of the evidence of record supports the claims, and service connection for bilateral hearing loss and tinnitus are warranted.











ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


